                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
DMP:ICR/AFM/KCB                                    271 Cadman Plaza East
F. #2018R01047                                     Brooklyn, New York 11201



                                                   March 16, 2021


By ECF and Email

The Honorable Denis R. Hurley
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, New York 11722

              Re:    United States v. Jack Cabasso et al.
                     Criminal Docket No. 19-582 (DRH)

Dear Judge Hurley:

               The government submits this status update in advance of the telephonic status
conference scheduled for March 18, 2021 at 2:30 p.m., to apprise the Court of the progress
made in producing discovery to the defense thus far, and to briefly correct inaccuracies in the
separate status letter filed by defendant Alan Schwartz on March 11, 2021 (Dkt No. 181).

   I.      Status Update

                Since the last status conference in this case on December 18, 2020, the
government has produced in discovery approximately 384,000 pages of documents,
including seized emails, government records and documents obtained from third parties. In
addition, on March 11, 2021, the government produced to defendant Aventura Technologies
the entirety of the corporate email seized from Aventura’s two email providers.

               These productions bring to 3.8 million pages the government’s total volume of
discovery produced, not counting the government’s return of seized data to various
defendants who have requested it. Many of the productions have been made in duplicate, at
the request of the defense, because the government’s centralized document processing
facility exports documents only in an industry-standard format that the defense prefers not to
receive. As detailed further below, those productions must be converted in-house at the U.S.
Attorney’s Office, which is a time-consuming process.
               On February 11, 2021, Richard Willstatter, counsel to defendant Alan
Schwartz, notified the government that one such conversion had gone awry, and the
converted production did not contain the files that were in the original. The government
immediately began the process of redoing the conversion and, at its own expense, made
available corrected copies within three weeks of receiving notice from Mr. Willstatter.

               In addition, the government notes that it is in plea negotiations with multiple
defendants in this case.
   II.       Response to Schwartz Letter

              The government separately wishes to briefly respond to the letter submitted by
Mr. Willstatter to the Court on behalf of defendant Alan Schwartz.

               As a general matter, the government notes that Mr. Willstatter is not seeking
any relief from the Court. The bottom line of his submission appears to be that Mr.
Schwartz’s lawyers have gotten everything they have asked for, in the format they
demanded, and are busy reviewing discovery. See Ltr. at 3 (“It will take us months to review
the discovery we have received.”). But two aspects of the letter warrant further response:
               First, the letter raises complaints, not about the timing of the production of
discovery, but about the timing of the government’s re-production of that discovery to
defense counsel in the defendants’ preferred format, which the government is providing as a
courtesy to the defendants.
                The government typically provides email and other data stored in its databases
in a format that includes what is known as a “load file.” Load file productions are the only
output format supported by the government’s centralized email processing facility, because
they are the industry standard for large productions of electronic data. 1 The defense prefers a
different format, and the government has accommodated the defense by converting each of
its productions to the preferred defense format. But these productions must first be created
as load files and then converted in-house, within the U.S. Attorney’s Office, to the defense’s
preferred format. The process of doing so is difficult and time-consuming. The government
is willing to accommodate the defense in this respect, but it should be noted that the resulting
delay reflects our efforts to meet their demand for a customized production.




         See, e.g., Sexton v. Lecavalier, 11 F. Supp. 3d 439, 442 (S.D.N.Y. 2014) (discussing
         1

load files as adequate substitute for native files); In re Zyprexa Prod. Liab. Litig., No. MDL
1596, 2004 WL 3520246, at *1 (E.D.N.Y. July 22, 2004) (case management order directing
defendant to produce load files to plaintiffs, “which load file shall facilitate the use of the
produced images by a document management or litigation support system”); QED, LLC v.
Faber Daeufer & Itrato, P.C., No. 20CV2767VECSLC, 2020 WL 5642256, at *3 (S.D.N.Y.
Sept. 22, 2020) (so-ordering subpoena directing production of load files).


                                               2
               Second, the letter raises issues with the government’s production of data from
Aventura’s corporate email providers that Mr. Willstatter has purportedly been seeking
“since last summer.” Ltr. at 1-2. The government’s responses on this point are as follows:

                  • Mr. Schwartz, despite his counsel’s having written this letter, is not
                    entitled to the data in question. The data consists of the contents of 36
                    corporate email accounts belonging to Aventura, held at two different
                    email providers between 2007 and 2018. Aventura’s counsel requested
                    the return of this data pursuant to a provision of Federal Rule of
                    Criminal Procedure 16 entitling a defendant to items that were
                    “obtained from or belong[] to the defendant.” Fed. R. Crim. P.
                    16(a)(1)(E)(iii). The emails belonged to Aventura, not to Mr.
                    Schwartz, and the government has provided them to Aventura.

                  • Mr. Willstatter generally complains about the timeliness with which
                    Aventura’s corporate email data was returned. But as he concedes in
                    passing, the data was first provided to Aventura’s counsel in
                    December—three months before Mr. Willstatter filed this letter. The
                    ensuing delay reflects the government’s efforts to accommodate
                    Aventura by recopying the data to a different drive at Aventura’s
                    request.

                  • Mr. Willstatter’s assertion that “[t]he data seized from Rackspace US,
                    Inc. pursuant to a search warrant has not been produced” is incorrect.
                    Ltr. at n. 1. That data is contained on the drive that was produced on
                    March 10, 2021.

                  • Finally, as context, it bears noting that the relevant portions of the data
                    that Mr. Willstatter is discussing are duplicated by information that the
                    government has already provided in discovery. That is because the
                    government has spent the last year diligently combing through the
                    emails seized from Microsoft and Rackspace—the same data whose
                    return Mr. Willstatter now demands—for information responsive to
                    search warrants, and has produced, to date, nearly two million pages of
                    seized email. Aventura’s request that the government return
                    Aventura’s unfiltered seized email data amounts to asking for the chaff,
                    after the government has already provided the wheat.




                                              3
              In short, the government is attentive to its discovery obligations and is
working hard to meet them.


                                                   Respectfully submitted,

                                                   SETH D. DUCHARME
                                                   Acting United States Attorney

                                           By:      /s/
                                                   Ian Richardson
                                                   Alexander Mindlin
                                                   Kayla Bensing
                                                   Assistant U.S. Attorneys
                                                   (718) 254-7000

cc:    Clerk of Court (DRH) (by ECF and E-mail)




                                              4
